DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 12/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-30 are pending in the application
Claim(s) 1-16 and 27-30 is/are rejected.
Claim(s) 17-26 is/are allowed.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 103, Applicant’s arguments have been fully considered, but they are not found persuasive. 
Applicant argues that “Sanchez is not contemplating the use of any vacuum regulator. Instead where there is a need to avoid making the patient uncomfortable or avoiding any painful incidents, Sanchez provides the relief openings directly on the external assembly 102” and one skilled in the art would not introduce a vacuum controller in the system of Sanchez. Applicant’s argument is not found persuasive because the rejection is relied on the embodiment of Fig. 4 which does not comprise a vacuum relief opening 158.
Applicant argues that one skilled in the art would not introduce a vacuum controller in the system of Sanchez to reduce the vacuum and Sanchez is more concerned with avoiding the reduction of the vacuum level being applied. Applicant’s argument is not found persuasive because the suction regulator not only reduces the 
In response to applicant's argument that the Office Action utilizing Dolliver to modify Sanchez is based upon improper hindsight reasoning and “using the applicant’s own disclosure as a template”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that combining Sanchez with Dolliver does not make use of any active controller to vary the vacuum since the vacuum regulator provides a fixed vacuum value at all times. Applicant’s argument is not found persuasive because the vacuum regulator of Dolliver is controlled by a controller and a person having ordinary skill in the art would understand that the vacuum regulator of Dolliver can be set/controlled at a fixed value if desires. Thus, the vacuum regulator of Dolliver is capable of providing a fixed regulated value (see rejection of claim 1 below). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In claim 7, lines 8-9, the limitation “biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force” has been interpreted under 112(f) as a mean plus function limitation because of the generic placeholder “member” and associated functional language “to impart a counter force on said movable diaphragm that opposes said differential pressure force” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 30 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez (US PGPUB 20170266031) in view of Dolliver (US PGPUB 20050192548).
Regarding claim 1, Sanchez discloses a system (a system 200) for automatically removing by suction urine voided by a female (¶0010, 0101-0102, 0139, Figs. 4, and 33) comprising: 
an external catheter (an assembly 1602: ¶0139 and Fig. 33; wherein the assembly 1602 is used with a female body) configured for external disposition in fluid communication with a urethra opening of the female (the assembly 1602 is facing a urethra opening: ¶0139), whereupon urine voided by the female is received by said external catheter (¶0139); 

Sanchez does not disclose wherein a suction regulator interposed between said external catheter and said receptacle or canister to regulate the amount of suction from said first value to a regulated value lower than said first value and to apply regulated suction at said regulated value to said external catheter, whereupon urine from said external catheter is carried through said suction regulator and into said receptacle or canister; however, Sanchez suggests to provide a sufficiently high vacuum strength to increase urine collection rate and efficiency of the system (¶0102).
In an analogous art and being directed to solve the same problem, draining fluids out of the body, Dolliver discloses a drain catheter 102 in fluid communication with a suction device 106 via a conduit 122 (¶0023). Dolliver further discloses a receptacle (a container 115) configured to be coupled to a source of suction (a suction device 106: ¶0023 and Fig. 1) providing suction having a first value (¶0023; wherein the suction device is capable of providing suction having a first value); and a suction regulator (a valve means 119: ¶0028 and Fig. 1) interposed between said external catheter and said receptacle or canister (¶0007 and Fig. 1) to regulate the amount of suction from said first value to a fixed regulated value lower than said first value and to apply regulated suction at said fixed regulated value to said external catheter (the suction regulator 119 is controlled by a controller 117: ¶0028-0029; thus, the suction regulator of Dolliver is capable of regulating the amount of suction from said first value to a fixed regulated 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to increase urine collection rate and efficiency of the system and control application of suction at the drain catheter, as suggested in ¶0102 of Sanchez and ¶0007 of Dolliver.
Regarding claim 2, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez further discloses said receptacle or canister (260) comprises a first port (see annotated Fig. 4 below), a second port (see annotated Fig. 4 below), and a hollow interior (¶0103 and Fig. 5; a receptacle 360 has a hollow interior; wherein the receptacle 260 has the same structure as the receptacle 360 in Fig. 5) in fluid communication with said first and second ports (Fig. 4), said first port of said receptacle or canister being configured to be connected to the source of suction (see annotated Fig. 4 below).

    PNG
    media_image1.png
    421
    580
    media_image1.png
    Greyscale

Sanchez does not disclose wherein said suction regulator comprises a first port and a second port, said second port of said suction regulator being configured for coupling to said second port of said receptacle or canister, said suction regulator being configured for providing said regulated suction at said first port thereof, said first port of said suction regulator being configured to be coupled to said external catheter to carry urine from said external catheter by said regulated suction through said suction regulator and into said first port of said receptacle or canister for collection in said hollow interior; however, Sanchez suggests to provide a sufficiently high vacuum strength to increase urine collection rate and efficiency of the system (¶0102). 
Dolliver further discloses wherein said suction regulator (119) comprises a first port (see annotated Fig. 1 below) and a second port (see annotated Fig. 1 below), said second port of said suction regulator being configured for coupling to said receptacle or canister (the second port of 119 being configured for coupling to 115: see annotated Fig. 1 below) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to increase urine collection rate and efficiency of the system and control application of suction at the drain catheter, as suggested in ¶0102 of Sanchez, ¶0007 of Dolliver, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).

    PNG
    media_image2.png
    371
    524
    media_image2.png
    Greyscale

Regarding claim 3, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez does not disclose wherein said regulated value of suction is within the range of 40 - 175 mmHg.
However, Sanchez further discloses wherein said regulated value of suction is within the range of 80-250 mmHg (¶0082). Thus, the taught regulated value of suction range overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the regulated value of suction of Sanchez in view of Dolliver by selecting the regulated value of suction within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the regulated 
Regarding claim 4, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez further discloses air is flowing at a flow rate up to 100 standard cubic feet per hour (vacuum of the system/air with a flow rate 10-100 cubic centimeters per second: ¶0082; wherein the flow rate 10-100 cubic centimeters per second is equivalent to the flow rate 1.27-12.7 cubic feet per hour; thus, the taught flow rate is within the claimed range). See MPEP § 2131.03.
Sanchez does not disclose wherein the urine is carried through said suction regulator into said receptacle by air.  
Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to control application of suction at the drain catheter, as suggested in ¶0007 of Dolliver.
claim 5, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 3.
Sanchez further discloses air is flowing at a flow rate up to 100 standard cubic feet per hour (vacuum of the system/air with a flow rate 10-100 cubic centimeters per second: ¶0082; wherein the flow rate 10-100 cubic centimeters per second is equivalent to the flow rate 1.27-12.7 cubic feet per hour; thus, the taught flow rate is within the claimed range). See MPEP § 2131.03.
Sanchez does not disclose wherein the urine is carried through said suction regulator into said receptacle by air.  
Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to control application of suction at the drain catheter, as suggested in ¶0007 of Dolliver.
Regarding claim 30, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.

Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to control application of suction at the drain catheter, as suggested in ¶0007 of Dolliver.
Since the system of Sanchez in view of Dolliver and the claimed system are patentably indistinct in term of structures, the system of Sanchez in view of Dolliver is considered/expected to be capable of exhibits a ratio of an air flow rate in LPM (liters per minutes) squared to said regulated value of at least 13. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez in view of Dolliver, as applied to claim 1 above, and further in view of Karpowicz (US PGPUB 20120238972) and MacMillan (US PGPUB 20040182393).
claim 6, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez in view of Dolliver does not disclose wherein said suction regulator is disposable.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Karpowicz discloses devices for controlling the level of suction to a patient in a hospital suction collection system (Abstract). Karpowicz further discloses/suggests using a disposable suction regulator (¶0048). 
 In an analogous art for being directed to solve the same problem, draining fluids out of the body, MacMillan discloses valves and suction catheter assemblies comprising a suction control valve and a suction catheter (Abstract and ¶0001). MacMillan further discloses/suggests that the assemblies is disposable for the benefits of providing low cost and operating efficiently with low risk of blockage and leakage (¶0003).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a disposable suction regulator, similar to that disclosed by Karpowicz and MacMillan, in order to provide low cost and operate efficiently with low risk of blockage and leakage, as suggested in ¶0003 of MacMillan.
Claim(s) 7-9 and 11-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez in view of Dolliver, as applied to claim 1 above, and further in view of Karpowicz as evidenced by Boehringer (US PGPUB 20080015504).

Regarding claim 7, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez in view of Dolliver does not disclose wherein said suction regulator comprises a first chamber, a second chamber, a movable diaphragm and a biasing member, said first chamber being configured to have suction applied thereto from said canister, said second chamber being at atmospheric pressure, said movable diaphragm being disposed within said suction regulator separating said first chamber from said second chamber, whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force.
Karpowicz further discloses wherein a suction regulator (Figs. 5 and 7) comprises a first chamber (a regulated chamber 54: ¶0044 and Fig. 7), a second chamber (a control chamber 52: ¶0044 and Fig. 7), a movable diaphragm (a diaphragm 34: ¶0044 and Fig. 7) and a biasing member (a spring 32: ¶0036, Figs. 5, and 7), said first chamber being configured to have suction applied thereto from said canister (the first chamber 54 is configured to have suction applied from the canister via a port 37: ¶0037, 0044, Figs. 5, and 7; wherein Fig. 5 is a specific example of the port 37 connected to the canister (not shown)), said second chamber being at atmospheric pressure (¶0036), said movable diaphragm being disposed within said suction regulator 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Karpowicz, in order to provide a device for controlling a level of suction to a patient in a hospital collection system having receptacle member, as suggested in ¶0018 of Karpowicz.
Regarding claim(s) 8 and 9, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 7.
Sanchez does not disclose wherein said first chamber comprises a valve seat and a movable sealing member coupled to said movable diaphragm, said valve seat surrounding an opening for fluid within said first chamber to flow therethrough, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member and wherein said suction regulator 
Karpowicz further discloses wherein first chamber (54) comprises a valve seat (a sealing surface 35: ¶0036, Figs. 5, and 6) and a movable sealing member (a seal 42: ¶0036, Figs. 5, and 6) coupled to said movable diaphragm (Figs. 5 and 6), said valve seat surrounding an opening (a conduit 30: ¶0036 and Fig. 5) for fluid within said first chamber to flow therethrough (¶0036), said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member (¶0036) for the benefit of shutting off the source of suction when increasing in suction pressure on the working side of the diaphragm (¶0013). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by incorporating a valve seat and a sealing member, similar to that disclosed by Karpowicz, in order to shut off the source of suction when increasing in suction pressure on the working side of the diaphragm, as suggested in ¶0013 of Karpowicz. Additionally, since the taught valve seat and sealing member and the claimed valve seat and sealing member are patentably indistinct in terms of structure, the taught valve seat and sealing member is considered/expected to be capable of preventing said movable sealing member from becoming stuck on said valve seat. See MPEP § 2112.01 (I).  
Regarding claim(s) 11 and 12, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 7.

Karpowicz further discloses wherein said first and second chambers (54 and 52) are located within a housing (a housing 31: ¶0036, Figs. 5, and 7), and wherein said second chamber (52) includes a bleed hole (a vent 36: ¶0036, Figs. 5, and 7) in said housing (31) in communication with the ambient atmosphere (¶0036) for the benefit of providing a reference to atmospheric pressure for determining output suction (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by incorporating a housing and a bleed hole, similar to that disclosed by Karpowicz, in order to provide a reference to atmospheric pressure for determining output suction, as suggested in ¶0036 of Karpowicz. 
Regarding claim 13, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 11.
Sanchez does not disclose wherein said bleed hole in said housing is located within a recess having at least one opening at an end thereof to prevent blockage of said bleed hole.
Karpowicz further discloses wherein said bleed hole (36) in said housing (31) is located within a recess (grooves or slots 40: ¶0038 and Fig. 5) having at least one opening (the grooves or slots 40 having at least one opening: Fig. 5) at an end thereof (Fig. 5) to prevent blockage of said bleed hole (the recess 40 is capable of preventing blockage of the bleed hole 36: ¶0038) for the benefit of allowing communication of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by incorporating a recess, similar to that disclosed by Karpowicz, in order to allow communication of the atmospheric reference air to enter the space between the diaphragm and a cap, as suggested in ¶0038 of Karpowicz. 
Regarding claim 14, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 12.
Sanchez does not disclose wherein said bleed hole in said housing is located within a recess having at least one opening at an end thereof to prevent blockage of said bleed hole.
Karpowicz further discloses wherein said bleed hole (36) in said housing (31) is located within a recess (grooves or slots 40: ¶0038 and Fig. 5) having at least one opening (the grooves or slots 40 having at least one opening: Fig. 5) at an end thereof (Fig. 5) to prevent blockage of said bleed hole (the recess 40 is capable of preventing blockage of the bleed hole 36: ¶0038) for the benefit of allowing communication of the atmospheric reference air to enter the space between the diaphragm and a cap 39 (¶0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by incorporating a recess, similar to that disclosed by . 
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez in view of Dolliver and Karpowicz, as applied to claim 9 above, and further in view of Yam (US PAT 6024120).
Regarding claim 10, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 9.
Sanchez does not disclose wherein said suction regulator comprises a bleed hole in said diaphragm to enable ambient air from said second chamber to enter into said first chamber.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Yam discloses a valve for relieving an excess negative pressure condition inside a medical device comprising a diaphragm 26 (Abstract and Fig. 11). Yam further suggests having a bleed hole (see annotated Fig. 11) in the diaphragm (26) to enable ambient air from a second chamber (a venting side 104: Col. 6, lines 57-63, and Fig. 11) to enter into a first chamber (a suction side 106: Col. 6, lines 57-63, and Fig. 11) for the benefits of providing fluid flow communication established between the first and second chambers (Col. 8, lines 44-50) and relieving an excess negative pressure condition in a catheter/medical device (Col. 1, lines 5-15). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by incorporating a bleed hole in the diaphragm, similar to that disclosed by Yam, in order to provide fluid flow communication established between the .
Claim(s) 15 and 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez in view of Dolliver and Karpowicz, as applied to claims 7 and 8 above, and further in view of by Hielkema (US PGPUB 20170045149).
Regarding claim 15, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 7.
Sanchez does not disclose wherein said movable diaphragm is molded from a flexible material and has an original molded shape, and does not require eversion for disposition in said suction regulator to separate said first chamber from said second chamber, whereupon said movable diaphragm is less prone to creep over time.
In an analogous art for being directed to solve the same problem, regulating air pressure, Hielkema discloses an air pressure regulator (16) comprising a movable diaphragm (a flexible diaphragm 49: Abstract, ¶0015, and Fig. 3). Hielkema further discloses/suggests the movable diaphragm (49) is in its original molded shape, is molded from a flexible material (¶0015) to include an operable bias for the benefit of enabling the diaphragm to generate a reactive or opposing force when flexed such that the bias operates to return the diaphragm to an unflexed position (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by using a molded movable diaphragm, similar to that disclosed by Hielkema, in order to enable the diaphragm to generate a reactive or opposing force 
Regarding claim 16, Sanchez in view of Dolliver and Karpowicz discloses all the limitations as discussed above for claim 8.
Sanchez does not disclose wherein said movable diaphragm has a natural shape, is molded from a flexible material, and does not require eversion for disposition in said suction regulator to separate said first chamber from said second chamber, whereupon said movable diaphragm is less prone to creep over time.
In an analogous art for being directed to solve the same problem, regulating air pressure, Hielkema discloses an air pressure regulator (16) comprising a movable diaphragm (a flexible diaphragm 49: Abstract, ¶0015, and Fig. 3). Hielkema further discloses/suggests the movable diaphragm (49) is in its natural molded shape, is molded from a flexible material (¶0015) to include an operable bias for the benefit of enabling the diaphragm to generate a reactive or opposing force when flexed such that the bias operates to return the diaphragm to an unflexed position (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver and Karpowicz by using a molded movable diaphragm, similar to that disclosed .  
Claim(s) 27-29 is/are rejected under 35 U.S.C 103 as being unpatentable over Sanchez in view of Dolliver, as applied to claim 1 above, and further in view of Krupa (US PGPUB 20110282326).
Regarding claim 27, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez does not disclose wherein the urine is carried through said suction regulator into said receptacle by air.  
Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of 
Sanchez does not disclose wherein a differential pressure between said external catheter and said suction regulator results, and wherein said system is configured so that said differential pressure of no more than 55 mmHg provides an air flow rate of greater than 25 LPM.
In an analogous art for being directed to solve the same problem, controlling airflow for removing of secretions from patient’s body, Krupa discloses a suction regulator (a vacuum regulator apparatus 400) comprising an orifice (408) and regulator module (406) to provide desired flow rates at low vacuum levels (¶0025). Krupa further discloses/suggests the vacuum regulator apparatus 400 designed to yield flow rates greater than 20 LPM at vacuum levels of 20-30 mmHg (¶0008) which overlaps with the claimed ranges of the flow rates and vacuum levels for the benefits of providing a more effective level of continuous aspiration and maintaining a suitable airflow for patient comfort (¶0007). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by providing an air flow rate of greater than 25 LPM at differential pressure of no more than 55 mmHg, similar to that suggested by Krupa, in order to provide a more effective level of continuous aspiration and maintain a suitable airflow for patient comfort, as suggested in ¶0007 of Krupa and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). In addition, 
Regarding claim 28, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 27.
Sanchez does not disclose wherein the urine is carried through said suction regulator into said receptacle by air.  
Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to control application of suction at the drain catheter, as suggested in ¶0007 of Dolliver.

Krupa further discloses/suggests the vacuum regulator apparatus 400 designed to yield flow rates greater than 20 LPM at vacuum levels of 20-30 mmHg (¶0008) which overlaps with the claimed ranges of the flow rates and vacuum levels for the benefits of providing a more effective level of continuous aspiration and maintaining a suitable airflow for patient comfort (¶0007). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by providing an air flow rate of greater than 35 LPM at differential pressure of no more than 100 mmHg, similar to that suggested by Krupa, in order to provide a more effective level of continuous aspiration and maintain a suitable airflow for patient comfort, as suggested in ¶0007 of Krupa and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). In addition, since the taught external catheter and suction regulator and the claimed external catheter and suction regulator are patentably indistinct in term of structure, the taught external catheter and suction regulator are considered/expected to be capable of providing a differential pressure of no more than 100 mmHg with an air flow rate of greater than 35 LPM. See §§ MPEP 2112.01 (I) and 2114 (I)-(II). One would have been motivated to provide an air flow rate of greater than 35 LPM at differential pressure of 
Regarding claim 29, Sanchez in view of Dolliver discloses all the limitations as discussed above for claim 1.
Sanchez does not disclose wherein the urine is carried through said suction regulator into said receptacle by air.  
Dolliver further discloses wherein the urine is carried through said suction regulator into said receptacle by air (the urine is carried through said suction regulator into said receptacle by the suction device/pump 106 that creates a vacuum: ¶0023 and 0029; a person having ordinary skill in the art understands/recognizes that the suction device/pump 106 creates vacuum/air to flow fluid into the receptacle) for the benefit of controlling application of suction at the drain catheter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sanchez in view of Dolliver by incorporating a suction regulator, similar to that disclosed by Dolliver, in order to control application of suction at the drain catheter, as suggested in ¶0007 of Dolliver.
Sanchez does not disclose wherein a rate of said air flow is greater than 45 LPM (liters per minute).
Krupa further discloses/suggests the vacuum regulator apparatus 400 designed to yield flow rates between 20-60 LPM (¶0025) which overlaps with the claimed range of the flow rates for the benefits of providing a suitable airflow for patient comfort (¶0007). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781